Name: 82/418/EEC: Commission Decision of 11 June 1982 repealing Decision 70/41/EEC on adaptation of the methods of administrative cooperation introduced for the purpose of applying Article 9 (2) of the EEC Treaty to the new rules applicable in the field of Community transit
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-26

 Avis juridique important|31982D041882/418/EEC: Commission Decision of 11 June 1982 repealing Decision 70/41/EEC on adaptation of the methods of administrative cooperation introduced for the purpose of applying Article 9 (2) of the EEC Treaty to the new rules applicable in the field of Community transit Official Journal L 182 , 26/06/1982 P. 0034 - 0034*****COMMISSION DECISION of 11 June 1982 repealing Decision 70/41/EEC on adaptation of the methods of administrative cooperation introduced for the purpose of applying Article 9 (2) of the EEC Treaty to the new rules applicable in the field of Community transit (82/418/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first subparagraph of Article 10 (2) thereof, Whereas Commission Decision 70/41/EEC (1), as last amended by the Act of Accession of Greece, introduced the DD3 movement certificate to certify the Community nature of goods moving between two points within the Community and crossing the territory of a third country through which they have not been transported directly; Whereas the provisions of that Decision are now covered by Council Regulation (EEC) No 754/76 of 25 March 1976 on the customs treatment applicable to goods returned to the customs territory of the Community (2) and by the Agreements concluded between the European Economic Community and the Swiss Confederation and between the European Economic Community and the Republic of Austria on the application of the rules on Community transit (3); Whereas this Decision has thus ceased to serve any purpose and should be repealed, HAS ADOPTED THIS DECISION: Article 1 Decision 70/41/EEC is hereby repealed. Article 2 This Decision shall apply from 1 January 1983. However, DD3 movement certificates issued prior to this date may, so long as they are valid, be submitted in support of declarations made after the said date in respect of goods to which the certificates relate. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 June 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 13, 19. 1. 1970, p. 13. (2) OJ No L 89, 2. 4. 1976, p. 1. (3) OJ No L 294, 29. 12. 1972, pp. 1 and 86.